Robinson, J.
(concurring specially). In the opinion as written by Mr. Justice Bix-dzell I do concur. I do also concur with myself in commending railway managers to avoid the folly of the widow who killed the goose that laid for her the golden eggs. There must be some limit to the patience of the people who have no guaranty of 6 per cent, or even 1 per cent, and who do not clearly perceive the right or wisdom of robbing Peter to pay Paul. ,
In this state the railway passenger rates and most of the freight rates are regulated and fixed by statute. Yet, during the war, when constitutions and statutes were practically suspended, and when railroads wei’e taken over and operated by the government, special and excessive war rates were imposed and exacted by the government, and since the termination of the war and the restoration of the roads to their owners the railway carriers have, by sufferance, continued to exact the excessive war rates. In some way they have worked one or more of the railroad commissioners of the state, and have obtained a pretended order permitting them to add to the war rates for passengers, 20 per cent, and for freight, 35 per cent. However, it is entirely clear that *324the railroad commissioners had no jurisdiction to mate such an older. They cannot in any way vary or amend the laws of the state. Further, it appears that the pretended order of the commissioners was not made at a legal session of the board; it was not made upon proper notice, or any notice served upon the governor or the attorney general, nor after a fair hearing or any hearing. It was merely an arbitrary order, made in an arbitrary manner and without any jurisdiction, and for that reason it is null and void. Hence the carriers must be enjoined from continuing to exact, demand, or receive the excessive rates and charges in accordance with said void order, and all excess charges received must be refunded.
Filed October 1, 1921.